Title: To Alexander Hamilton from Tobias Lear, 21 September 1789
From: Lear, Tobias
To: Hamilton, Alexander



United States September 21st. 1789.
Sir

By the command of the President of the United States, I do myself the honor to transmit to you the enclosed letters, which have been received by him, the subject of which come properly under the cognizance of the Treasury Department of the United States.
The letters enclosed are, one from Mr. Leonard De Neufville dated June 1789. relating sundry transactions between himself & Partners and the United States, & between himself and Partners and the State of South Carolina, together with several papers refered to in the Letter. One from Doctor Franklin dated June 3d. 1789. relating to the Accounts between Mr Ray de Chaumont and the United States, accompanyed by the Copy of a letter from Monsieur Le Compte De Vergennes to M. Marbois charges des affaires of France, upon the same subject, & dated April 26th. 1789. One from Mr. La Vadiere relating to a depreciation which he says Congress had promised to his brother Colo. De la Vadiere who died in 1779, in the service of the United States.
I have the honor to be with perfect consideration   Sir your most Odedient & most h’ble Servant

Tobias LearSecretary to the President of theUnited States
The honrble Alexander HamiltonSecretary for the Department ofthe Treasury of the United States

